[Cite as McCoy v. Madison Corr. Inst., 2022-Ohio-313.]




MAIYA MCCOY                                              Case No. 2021-00223PQ

       Requester                                         Judge Patrick E. Sheeran

       v.                                                DECISION AND ENTRY

MADISON CORRECTIONAL
INSTITUTION

       Respondent



        {¶1} Requester Maiya McCoy—a self-represented litigant—objects to a Special
Master’s Report and Recommendation in this public-records case. The Court overrules
McCoy’s objections for reasons set forth below.
    I. Background
        {¶2} On April 23, 2021, McCoy filed a complaint against Respondent Madison
Correctional Institution (MCI) in which she claimed that she made public-records
requests on December 20, 2020, January 3, 2021, and January 13, 2021. McCoy
states in the complaint: “There is abuse occurring and I would like to see if the staff is
[properly] and correctly maintaining their official duties when interacting with the
prisoners off our tax dime. We have been given information that they are [purposely] not
within their official capacity even when being confronted to follow proper protocol. Being
shown a handbook should also not be ignored purposely.”
        {¶3} The Court appointed a Special Master who referred the case to mediation.
On September 14, 2021, a mediator issued an entry wherein the mediator stated:
                On September 9, 2021, the court attempted to conduct a mediation
        with the parties; however, requester did not contact the court at the
        designated time. Respondent was present and prepared to proceed. No
        further mediation will be scheduled.
Case No. 2021-00223PQ                         -2-                      DECISION & ENTRY



(Entry, September 14, 2021.) On McCoy’s motion, the Special Master returned the
case to the mediator for further proceedings. (Entry, September 23, 2021.) Thereafter,
on November 12, 2021, in an entry the mediator stated:
       On November 10, 2021, the court attempted to conduct a mediation with
       the parties. Counsel for respondent was present and prepared to proceed;
       however, requester did not contact the court at the designated time. No
       further mediation will be scheduled.
(Entry, November 12, 2021.) That same day—November 12, 2021—the Court returned
the case to the Special Master’s docket. (Entry, November 12, 2021.)
       {¶4} On December 30, 2021, the Special Master issued a Report and
Recommendation (R&R).         The Special Master states, “Upon consideration of the
pleadings and attachments, the special master recommends the court issue an order
finding requester’s claim for production of records has been rendered moot. Because
respondent did not provide the records until eight months after the requests were made,
it is recommended that costs be assessed to respondent.” (R&R, 4.)
       {¶5} On January 11, 2022, McCoy filed three sets of objections to the Report and
Recommendation. MCI has not filed a timely response to McCoy’s objections.
   II. Law and Analysis
       {¶6} R.C. 2743.75(F)(2) governs objections to a special master’s report and
recommendation. Under R.C. 2743.75(F)(2), either party “may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk and sending a copy to the
other party by certified mail, return receipt requested. * * * If either party timely objects,
the other party may file with the clerk a response within seven business days after
receiving the objection and send a copy of the response to the objecting party by
certified mail, return receipt requested. The court, within seven business days after the
Case No. 2021-00223PQ                        -3-                       DECISION & ENTRY



response to the objection is filed, shall issue a final order that adopts, modifies, or
rejects the report and recommendation.”
      {¶7} McCoy has filed several sets of written objections to the Report and
Recommendation; McCoy’s objections appear to be substantially the same. Although
McCoy’s objections are accompanied by proofs of service, a review of McCoy’s proofs
of service discloses that McCoy has not complied with R.C. 2743.75(F)(2), which
requires objections to be sent to the other party by certified mail, return receipt
requested. Thus, McCoy has failed to comply with R.C. 2743.75(F)(2)’s procedural
requirements. The Court is cognizant that McCoy is a self-represented litigant but, as
the Tenth District Court of Appeals has explained,
          While one has the right to represent himself or herself and one may
      proceed into litigation as a pro se litigant, the pro se litigant is to be treated
      the same as one trained in the law as far as the requirement to follow
      procedural law and the adherence to court rules. If the courts treat pro se
      litigants differently, the court begins to depart from its duty of impartiality
      and prejudices the handling of the case as it relates to other litigants
      represented by counsel.
Justice v. Lutheran Social Servs., 10th Dist. Franklin No. 92AP-1153, 1993 Ohio App.
LEXIS 2029, at *6 (Apr. 8, 1993). Accord State ex rel. Fuller v. Mengel, 100 Ohio St.3d
352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept of Job &
Family Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (2001) (“‘[i]t is well
established that pro se litigants are presumed to have knowledge of the law and legal
procedures and that they are held to the same standard as litigants who are
represented by counsel’”).
      {¶8} R.C. 2743.75(F)(2) requires any objection to a report and recommendation
to be “specific and state with particularity all grounds for the objection.”           McCoy
generally insists in the objections that certain requested videos have been deleted,
Case No. 2021-00223PQ                       -4-                      DECISION & ENTRY



corrupted, or improperly installed, which, in turn, makes them unviewable. McCoy’s
belief about the existence of certain videos does not constitute sufficient evidence to
establish that certain videos do exist. See State ex rel. McCaffrey v. Mahoning Cty.
Prosecutor's Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 26 (a
reasonable and good faith belief that documents exist does not constitute sufficient
evidence to establish that the documents exist and there is no duty under R.C.149.43
for a respondent to detail steps taken to search for records responsive to requests).
Notably, in the Report and Recommendation the Special Master found that McCoy
failed to respond to a court order requiring her to (1) confirm or deny receipt of the
documents that MCI indicates have now been provided to her, (2) indicate which, if any,
redactions she contests in the records that were provided, and (3) describe with
specificity any responsive documents she believes that are still being withheld by MCI.
(R&R, 4.) The Special Master found that, based on the evidence, McCoy had not
proven by clear and convincing evidence that any further responsive video records
existed in MCI’s possession at the time the requests were made. (R&R, 4.)
       {¶9} Upon review, and notwithstanding McCoy’s objections, the Court holds that
the Special Master has identified the pertinent issues and reached the correct legal
determination in the Report and Recommendation based on the ordinary application of
statutory law and case law, as they existed at the time of the filing of the Complaint.
   III. Conclusion
       {¶10} For reasons set forth above, the Court OVERRULES McCoy’s objections
and the Court adopts the Special Master’s Report and Recommendation. The Court
finds that McCoy is an aggrieved person under R.C. 2743.75(F)(3), because, as
determined by the Special Master, MCI did not provide requested records until eight
months after the requests were made.         Pursuant to R.C. 2743.75(F)(3)(b), McCoy
therefore is entitled to recover from MCI the amount of the filing fee of twenty-five
dollars and any other costs associated with the action that are incurred by McCoy, but
Case No. 2021-00223PQ                      -5-                     DECISION & ENTRY



McCoy is not entitled to recover attorney fees. Court costs are assessed against MCI.
The clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.




                                          PATRICK E. SHEERAN
                                          Judge

Filed January 27, 2022
Sent to S.C. Reporter 2/4/22